Citation Nr: 1431939	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.

2.  Entitlement to an initial compensable disability rating for folliculitis barbae.

3.  Entitlement to an increased rating for status-post hemorrhoidectomy, with pruritus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had honorable active service from July 16, 1981, to July 15, 1985.  His period of service from July 16, 1985, to August 30, 1988, resulted in a discharge under other than honorable conditions; compensation may not be awarded for this period of service  See 38 C.F.R. § 3.12d(4) (2013); see also Administrative Decision dated January 7, 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's claim for service connection for carpal tunnel syndrome.  The Board subsequently remanded the case in July 2011 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) scheduled the Veteran for VA examination, which was conducted in September 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2012, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board in Washington, D.C, in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

The claims of an initial compensable disability rating for folliculitis barbae and an increased rating for status-post hemorrhoidectomy, with pruritus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDING OF FACT

Carpal tunnel syndrome did not have its clinical onset in service and is not otherwise related to the Veteran's period of honorable active duty; no neurological disorder was exhibited within the first post service year.  


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in June 2007.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment records from VA and private treatment providers.  The evidence of record also contains the report of an examination requested by VA and performed in September 2011.  The Board finds that the VA examination report is thorough and contains sufficient information to adjudicate the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends that he has carpal tunnel syndrome that began while he was on active duty or is otherwise etiologically related to his time in service.  Service treatment records reflect that, in September 1983, the Veteran was seen with complaints of intermittent bilateral wrist pain that occurred when he was lifting weights.  No diagnosis was assigned, and the Veteran was advised to rest his wrists.  He was again seen in January 1988-outside his period of honorable military service-with complaints of pain in his left wrist pursuant to weight lifting.  He was diagnosed with over-use of the left wrist.  At a June 1988 separation medical examination, he was found to have a normal neurological system and normal upper extremities bilaterally.  At his June 1988 separation report of medical history, the Veteran did not complain about any problems with his wrists.  

Post-service records reflect that the Veteran was first seen by private treatment providers at the Gilbert Medical Center in August 2003 for complaints of locking in his hands as well as numbness, tightness, muscle spasms, and cramping.  His physician identified the issue as "more like a muscle cramp type pain" and diagnosed him with tendinitis.  He was seen for similar complaints by VA physicians in February 2007, at which time he complained of hand pain.  He was diagnosed with carpal tunnel syndrome in May 2007 and underwent surgery on the left wrist later that month.  In June 2007, the Veteran was seen again by VA treatment providers, at which time he questioned the physician as to the etiology of his carpal tunnel syndrome.  The physician stated that it is "possible that he might have developed this problem by repeat hand work and repeat finger and wrist work" while in service, where he worked in maintenance.  The physician speculated that if the Veteran "had worked his hands repeatedly and fingers repeatedly, it is possible he developed this by working."  Since that time, the Veteran has continued to seek treatment for bilateral carpal tunnel syndrome.  

The Veteran underwent VA examination in September 2011.  Report of that examination reflects that he complained of having experienced tingling and numbness in his hands and fingers since 1983, while he was still in service.  The Veteran complained of constant pain in the hands and wrists, as well as occasional tingling and numbness and decreased strength.  The examiner diagnosed the Veteran with carpal tunnel syndrome bilaterally but opined that it was less likely than not that the disorder is etiologically linked to his time in service.  In so finding, the examiner noted that carpal tunnel syndrome was not diagnosed until more than twenty years after the Veteran's period of honorable military service.  The examiner also pointed to the June 1988 separation medical examination, which found no neurological abnormalities despite the two in-service instances of wrist pain.  The examiner further acknowledged the June 2007 statement from the Veteran's' VA treatment provider but noted that it was merely a "generic statement of causes" of carpal tunnel syndrome and was not based on a specific consideration of the Veteran's condition and history.  The examiner stated that he was unable to determine whether the Veteran's in-service work could have caused carpal tunnel syndrome "without resort to speculation."

The Veteran has stated on several occasions, including at his April 2011 hearing before the undersigned Veterans Law Judge, that he first developed pain in his hands and wrists in service, while working as a pipefitter and in other maintenance capacities.  He testified that he has experienced hand and wrist pain since service and believes his bilateral carpal tunnel syndrome is due to the repetitive turning motions he engaged in while working in maintenance on active duty.

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has carpal tunnel syndrome that is etiologically linked to his time in service.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the September 2011 VA examiner's finding that the Veteran does not have carpal tunnel syndrome that began in or is otherwise linked to service.  In so finding, the Board notes first that the September 2011 VA examination contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the September 2011 VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current carpal tunnel syndrome is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from carpal tunnel syndrome currently, the September 2011 VA examiner specifically found, upon extensive record review and examination-including consideration of the Veteran's contentions regarding the continuity of symptomatology from his time in service to the present-that his current carpal tunnel syndrome is not etiologically linked to service.

For the reasons set forth herein, the Board is satisfied that the September 2011 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of the VA treatment provider in June 2007.  In that connection, the Board notes that the physician stated only that it is "possible" that the Veteran's in-service work may have led to his current carpal tunnel syndrome.  With regard to such a conclusion, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the June 2007 VA physician's findings are, at most, speculation as to the possibility that the Veteran's in-service work could have contributed to the later development of carpal tunnel syndrome, the Board finds that the June 2007 statement does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may" or "possible" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the June 2007 VA physician's statement suggesting that it is "possible" that the Veteran's in-service work contributed to his development of carpal tunnel syndrome.  However, as noted above, to the extent that the June 2007 VA physician associated the Veteran's carpal tunnel syndrome to service, this opinion is based on speculation.  The Board finds that the statement from the VA treatment provider in June 2007 is outweighed by the medical evidence from the September 2011 VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's carpal tunnel syndrome is not etiologically linked to his time in service.  In arriving at this negative opinion, the September 2011 VA examiner considered the VA physician's statements, as well as the Veteran's contentions concerning the etiology of his carpal tunnel syndrome.  The examiner nevertheless concluded that the Veteran's current carpal tunnel syndrome was not likely due to or begun in service.  

Given the failure of the June 2007 VA physician to provide anything more than a speculative opinion concerning a relationship between the Veteran's carpal tunnel syndrome and service, and in light of the well-reasoned opinion offered by the VA examiner in September 2011, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The September 2011 VA examiner provided a report that fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the September 2011 VA examiner's opinion in making its determination.  As discussed above, the September 2011 VA examination specifically addressed causation, clearly indicating that the Veteran's current carpal tunnel syndrome was not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the September 2011 VA examiner's opinion is of greater weight than the speculation offered by the VA treatment provider in June 2007.

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran claims that he has carpal tunnel syndrome that is related to his service.  The Board has considered this contention; however, in adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether current carpal tunnel syndrome is related to military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a current carpal tunnel syndrome.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing her opinions, to include the Veteran's reported in-service complaints and the current nature of his carpal tunnel syndrome.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

With regard to assessing the reliability of his statements regarding symptoms of carpal tunnel syndrome since service, the Board does not find the statements persuasive.  The Veteran was seen for intermittent wrist pain on one occasion during his recognizable service.  On examination in June 1988, approximately 3 years after his service discharge, there was no neurological disability identified.  The Veteran denied having or having had neuritis, paralysis, bone joint or other abnormality.  When he filed his initial claims for compensation, beginning in 2001, he did not mention carpal tunnel syndrome or its symptoms.  The Board does not find it likely that the Veteran had continuous symptoms yet denied this on his Report of Medical History in 1988 and that he did not mention it at the time he initially filed for compensation.  His claim of continuous symptoms is not convincing.  

In this case, the Board accepts the September 2011 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the September 2011 VA examiner's opinion was based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the September 2011 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the September 2011 VA examiner independently reviewed the record, including the Veteran's contentions concerning the onset of hand and wrist pain in service; examined the Veteran; and concluded that the Veteran's current carpal tunnel syndrome is not likely related to service.  The examiner offered a clear rationale for this conclusion, based not only on the Veteran's contentions but on the evidence as set forth in his service and VA treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for carpal tunnel syndrome, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.


REMAND

In a November 2012 rating decision, the RO granted the Veteran service connection for pseudofolliculitis barbae, assigning an initial noncompensable rating, and for pruritus, combining the rating for that disorder with the existing rating for his service-connected status post hemorrhoidectomy.  In January 2013, the Veteran submitted correspondence expressing disagreement with the initial ratings awarded and requesting a separate compensable rating for his service-connected pruritus.  These matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the January 2013 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the Veteran's claims for higher initial ratings for his service-connected pseudofolliculitis barbae and pruritus, including the question of the assignment of a separately compensable rating for pruritus, so that the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


